Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19       PageID.201   Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN

 UNITED STATES OF AMERICA,                 )
                                           ) Case No. 18-cv-13118
          Plaintiff,                       )
                                           ) HON. MARK A. GOLDSMITH
          v.                               )
                                           )
 AYANNA HATCHETT, an individual,           )
                                           )
 ELBERT HATCHETT, an individual,           )
                                           )
 HOMER W. MCCLARTY, as Chapter 7           )
 Trustee in In re: Laurestine Hatchett,    )
 Case No. 17-45163 (Bankr. E.D. Mich.),    )
                                           )
 STATE OF MICHIGAN, and                    )
                                           )
 OAKLAND COUNTY                            )
                                           )
          Defendants.                      )

     UNITED STATES’ RESPONSE IN OPPOSITION TO DEFENDANT
    ELBERT HATCHETT’S MOTION TO TRANSFER CASE TO CHIEF
                  JUDGE DENISE PAGE HOOD

 The instant case is not a companion case to Case No. 00-71861 and is not
 required by Local Rule 83.11(b)(7)(D) to be reassigned to Chief Judge Denise
 Page Hood because (i) no substantial similar evidence will be offered at trial
 and (ii) the instant case arises out of a completely separate transaction or
 occurrence taking place more than eight years after final judgment in Case
 No. 00-71861.

       Local Rule 83.11(b)(7)(C) provides “[w]hen it becomes apparent to the

 Judge to whom a case is assigned and to a Judge having an earlier case number that

 two cases are companion cases, upon consent of the Judge having the earlier case
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19          PageID.202     Page 2 of 12



 number, the Judge shall sign an order reassigning the case to the Judge having the

 earlier case number.” “If either Judge does not believe that the case to be

 reassigned is a companion case, then the case may not be reassigned.” Nat’l Solid

 Wastes Mgmt. Ass’n v. Granholm, 315 F. Supp. 2d 867, 869 (E.D. Mich. 2004).

 There are three categories of “companion cases” as defined by Local Rule

 83.11(b)(7)(A):

       (A) Companion cases are cases in which it appears that:

              (i) substantially similar evidence will be offered at trial, or
              (ii) the same or related parties are present and the cases arise out of
              the same transaction or occurrence, or
              (iii) they are Social Security cases filed by the same claimant.

 (Emphasis added). It is undisputed that neither the instant case nor the 2000 case

 is a social security case. Therefore, the instant case cannot be a companion case

 under Local Rule 83.11(b)(7)(A)(iii).

       It also cannot be disputed that there will be no substantially similar evidence

 offered at trial in this case and thus, the instant case is not a companion case under

 Local Rule 83.11(b)(7)(A)(i). The 2000 case was a simple suit by the United

 States for judgment against Elbert Hatchet for various income tax liabilities and for

 enforcement of federal tax liens against a parcel that the parties stipulated was

 subject to the liens, and money judgment was entered against him by consent 12

 months after the complaint was filed. The instant case is a suit filed 18 years later

 in which the issue is whether certain proceeds of a client referral fee stemming
                                            2
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19            PageID.203     Page 3 of 12



 from a personal injury lawsuit, which were paid in 2009 to Elbert’s daughter,

 Ayanna Hatchet, were subject to the federal tax liens against Elbert. The evidence

 that will be offered at trial in this case may include, but is not limited to, facts such

 as how the plaintiff in the personal injury case retained her attorney, the legal

 services provided by Elbert Hatchett’s law firm/Elbert Hatchett/Ayanna Hatchett,

 how the case was referred to The Googasian Firm, the arrangement of the referral

 fee payout, etc. The 2000 case focused on the amounts of Mr. Hatchett’s federal

 income tax liabilities for the tax years at issue and enforcement of tax liens against

 a different real estate parcel that the parties stipulated was subject to the liens.

 Because the 2000 case was resolved by consent judgment (see Exhibit 1 to the

 government’s complaint), there was no evidence introduced at all. Furthermore,

 the two sets of events took place many years apart from each other and there

 cannot be a possibility of any overlap or similarity of evidence.

       Nor is the instant case a companion case under Local Rule 83.11(b)(7)(A)(ii)

 because it involves a different unrelated party (Ayanna Hatchett) and arose out of a

 different transaction or occurrence (i.e., the payment of the referral fee to Ayanna

 Hatchett). Ms. Hatchett, albeit related to Mr. Hatchett, is not in any way related to

 the 2000 case – in which judgment was entered many years before she became a

 lawyer or worked for the Hatchett law firm. To be a companion case, the instant

 case must also arise out of the same transaction or occurrence as the 2000 case.


                                             3
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19          PageID.204      Page 4 of 12



 Two cases do not arise out of the same transactions or occurrences when “the facts

 required to prove the claims in each case are wholly distinct.” Doe v. Anderson,

 Case No. 15-13852, 2016 U.S. Dist. LEXIS 27537 * at 12 (E.D. Mich. 2016). The

 fact that the judgment in the 2000 case regards the same tax liabilities that are

 secured by the federal tax liens that the government claims encumbered the 2009

 payment to Ayanna Hatchett does not mean the cases arise from the same

 transaction. See Anderson, 2016 U.S. Dist. LEXIS 27537 * at 12 (holding that a

 suit for retaliations against prisoner plaintiffs was not a companion case to a prior

 suit by the same prisoners for the sexual and physical assaults of them as

 incarcerated minors simply because the retaliation suit resulted from the plaintiffs

 filing the prior suit). The 2000 case arose from Elbert’s financial transactions

 during the tax years in question and his failure to pay the taxes imposed on the

 taxable income computed on the basis of those transactions. This case arose out of

 the payment of the referral fee to Ayanna in 2009, a wholly distinct and legally

 significant fact supporting the government’s claim that simply did not exist at the

 time of the 2000 case. Without the alleged referral fee shift from Elbert Hatchett

 to Ayanna Hatchett, this case would not exist.

       Mr. Hatchett’s argument that “this case was based completely on the prior

 case at issue” is simply wrong. The Local Rule requires the companion cases to

 arise out of “the same transaction or occurrence” because it is a judge’s familiarity 


                                           4
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19             PageID.205   Page 5 of 12



 with “the same transaction or occurrence” not the familiarity with a prior case that

 will promote judicial or docket efficiency. Chief Judge Hood does not possess any

 special familiarity of the “transaction or occurrence” in this case due to her

 presiding over the prior case more than a decade ago and reassigning the case to

 her provides no special value to the resolution of this case.

       Mr. Hatchett mistakenly analogizes this case to procedures of regular

 judgment collection and enforcement of a settlement. In regular judgment

 collection procedures like a writ of execution, garnishment, etc., judgment

 creditors simply move for collection orders in the originally filed cases and the

 original presiding judge would be called upon to issue those orders. The instant

 action regards the federal tax liens and is a cause of action completely different and

 separate from a regular judgment collection procedure. The Internal Revenue

 Code specifically authorizes a civil action to enforce federal tax liens. See 26

 U.S.C. § 7403. The allegation here is that the liens, which attach to after-acquired

 property, encumbered the right to the referral fee and may be traced into the real

 property. If so, the real property may be sold pursuant to § 7403(c). To the extent

 the complaint also seeks an accounting by which Ayanna Hatchett may be held

 personally liable for encumbered funds she expended for her own benefit, the

 judgment in the 2000 case would be irrelevant. Therefore, this case cannot be

 analogized to “a collection attempt on the prior case” and the government cannot


                                            5
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19          PageID.206      Page 6 of 12



 be analogized to a regular judgment creditor. The analogy of this case to enforcing

 a settlement also fails. Enforcement of a settlement typically involves the same

 parties and same transactions or occurrences; this case involves different

 transactions and different primary parties.

       The government does not deny the fact that this case seeks to enforce liens

 securing the same outstanding liabilities reduced to a judgment in the 2000 case

 and that the cases are thus “related” to that extent. But that meaning of “related”

 has no legal significance here. Only the phrase “companion cases” as defined in

 Local Rule 83.11(b)(7)(A) does. As this case does not meet any of the definitions

 described in the local rule, it shall not be reassigned. Judge Goldsmith has an

 obligation not to reassign (and Chief Judge Hood has an obligation to refuse

 reassignment if the reassignment request is made upon her). See Nat’l Solid

 Wastes Mgmt. Ass’n, 315 F. Supp. 2d at 869.

 Mr. Hatchett’s allegations that the government failed to alert the Court of the
 prior case and that the failure “amounts to an attempt to improperly forum
 select” is baseless. In fact, it is Mr. Hatchett who is attempting forum
 shopping here.

       Local Rule provides “[c]ounsel or a party without counsel must bring

 companion cases to the court’s attention by responding to the questions on the civil

 case cover sheet or in the electronic filing system[.]” Local Rule 83.11(b)(7)(C).

 To answer these questions prior to filing a case, counsel has no choice but to

 exercise his or her best judgment in interpreting the local rule and to indicate to the
                                            6
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19          PageID.207    Page 7 of 12



 Court his or her “belief” of the existence or non-existence of a prior companion

 case. Nat’l Solid Wastes Mgmt. Ass’n, 315 F. Supp. 2d at 868. Nat’l Solid Wastes

 Mgmt. Ass’n only stands for the proposition that a party has no right to

 reassignment even though he or she indicates a “belief” of the existence of a prior

 companion case since it is the judge’s determination of whether a case is a

 companion case. See id at 867. In the instant case, there is no basis whatsoever to

 suggest that the government failed to alert the Court of the existence of the prior

 case when, in Mr. Hatchett’s own words, the government’s complaint itself “is

 replete with references to the 2001 judgment,” contains the reference to the prior

 case number, and has attached a copy of the 2001 judgment. Nor did the

 government engage in any attempt of forum shopping since all cases in this district

 are randomly assigned and the government would have no control over which

 judge will get the case.

       In fact, it is Mr. Hatchett who is attempting forum shopping here by going to

 great lengths to request that the case be specifically reassigned to Chief Judge

 Hood, from whom Mr. Hatchett previously received favorable rulings. One such

 favorable ruling would have barred the government’s assertion of fraudulent-

 transfer and related affirmative defenses to a wrongful levy suit commenced by

 him and his wife Laurestine Hatchett, had it not been reversed on appeal. See

 Hatchett v. United States, 126 F.Supp.2d 1038 (E.D. Mich. 2000), reversed, 330


                                           7
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19         PageID.208    Page 8 of 12



 F.3d 875 (6th Cir. 2003).1 Another favorable ruling is indirectly reflected in the

 district court opinion, describing Judge Hood’s dissent from a ruling by two other

 judges of a three-judge panel of this Court denying Elbert Hatchett’s petition for

 reinstatement as a member of the local bar while still on probation following his

 conviction for tax evasion. See Hatchett, 126 F.Supp.2d at 1042-43.

       Mr. Hatchett also suggests that the government’s counsel rushed to depose a

 key witness, Sharon Smith, by noticing it as a post-judgment discovery proceeding

 in the 2000 case before discovery in the 2018 case is allowed. To the extent that

 Mr. Hatchett is using this fact to support his “related case” argument, the

 government has already addressed that argument in the previous section. To the

 extent that Mr. Hatchett is suggesting that the government engaged in any

 improper discovery tactics, the government denies that allegation. Preliminarily,

 there is nothing inappropriate about noticing the deposition as a post-judgment

 discovery proceeding given that, at the time the subpoena was issued on October 1,

 2018 and served on October 2, 2018, the 2018 case did not even exist yet. See



 1
  The refusal to permit the fraudulent transfer defense was premised on three
 separate grounds – standing, res judicata, and laches – and all three were reversed.
 See Hatchett, 330 F.3d 885-87. We submit that this history counsels in favor of
 not expanding the definition of a “companion case” simply to accommodate the
 Hatchetts’ obvious preference to have Chief Judge Hood preside over this case.



                                           8
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19           PageID.209     Page 9 of 12



 Exhibit 1 – Proof of Service of Subpoena (address redacted for witness’s privacy).

 Therefore, there was no way for the government to notice the deposition other than

 using the post-judgment discovery proceeding.

       Moreover, the deposition of Sharon Smith on October 19 was rushed for two

 reasons. First, the government’s counsel wanted to preserve the accuracy of the

 testimony of key witness Sharon Smith after she heard that Ms. Smith might be

 asked to sign certain statements pertaining to the referral fee case. In fact, just a

 day before the October 19 deposition, Ms. Hatchett (who is an attorney) tried to

 contact Ms. Smith to request to meet with her. Ms. Smith refused to meet with Ms.

 Hatchett. See Exhibit 2 – excerpts of Sharon Smith’s deposition. Second, the

 deposition was also scheduled due to the urgency of an upcoming hearing on

 October 23, 2018, in Laurestine Hatchett’s bankruptcy case concerning a motion to

 approve a settlement related to the Bristol Parke property (to which the

 government is not a party and is objecting in the bankruptcy court). The deposition

 was to seek more information regarding the Bristol Parke property to be provided

 to the bankruptcy court in order to assist it in determining how to proceed with the

 motion. And, in this regard, Ayanna Hatchett was fully aware that the purpose of

 the deposition was to explore whether the right to the referral fee initially belonged

 to Elbert Hatchett and thus was subject to the federal tax liens, and the deposition




                                            9
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19        PageID.210    Page 10 of 12



 was attended by her attorney and a separate attorney for Elbert Hatchett (as well as

 the Trustee’s attorney).

                                    *     *      *

       For the reasons set forth above, the United States respectfully requests the

 Court deny Elbert Hatchett’s Motion to Transfer Case to Chief Judge Hood.

                                        FOR PLAINTIFF

                                        UNITED STATES OF AMERICA
                                        RICHARD E. ZUCKERMAN

                                        Principal Deputy Assistant Attorney
                                        General, Tax Division, U.S. Department of
                                        Justice

                                        /s/ Pingping Zhang
                                        PINGPING ZHANG (NY)
                                        Trial Attorney, Tax Division
                                        U.S. Department of Justice
                                        P.O. Box 55
                                        Washington, D.C. 20044
                                        Tel: 202-305-2165
                                         Pingping.Zhang@usdoj.gov




                                          10
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19          PageID.211    Page 11 of 12




                         LOCAL RULE CERTIFICATION

       I, Pingping Zhang, certify that this document complies with Local Rule

 5.1(a), including: double-spaced (except for quoted materials and footnotes); at

 least one-inch margins on the top, sides, and bottom; consecutive page numbering;

 and type size of all text and footnotes that is no smaller than 10-1/2 characters per

 inch (for non-proportional fonts) or 14 point (for proportional fonts). I also certify

 that it is the appropriate length. Local Rule 7.1(d)(3).



                                         /s/ Pingping Zhang
                                         PINGPING ZHANG (NY)
                                         Trial Attorney, Tax Division
                                         U.S. Department of Justice
                                         P.O. Box 55
                                         Washington, D.C. 20044
                                         202-305-2165 (v)
                                         202-514-5238 (f)
                                         Pingping.Zhang@usdoj.gov




                                           11
Case 2:18-cv-13118-MAG-RSW ECF No. 38 filed 04/15/19        PageID.212    Page 12 of 12




                           CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I filed the foregoing document using

 the Court’s ECF system, which will send notification to all registered participants.



                                        /s/ Pingping Zhang
                                        PINGPING ZHANG (NY)
                                        Trial Attorney, Tax Division
                                        U.S. Department of Justice
                                        P.O. Box 55
                                        Washington, D.C. 20044
                                        202-305-2165 (v)
                                        202-514-5238 (f)
                                        Pingping.Zhang@usdoj.gov




                                          12
